Title: Edward Graham to Thomas Jefferson, 3 January 1818
From: Graham, Edward
To: Jefferson, Thomas


                    
                        Sir
                        Near Lexington
Jany 3d 1818
                    
                    At the request of capt McD Reid & of Patrick I proceeded on the 7th of Novr last to survey your Natural-bridge tract of land. I used the copy of the courses & distances which you had furnished to Capt Reid. A double poplar was shewn to me by Patrick on the S.W. side of cedar creek as a corner tree & I began there & run from thence S 52½  E 365 p crossing cedar creek a little below the N. Bride Bridge, and 6 p. to the left hand found the corner a white    Oak. I found one or two other corners; but there is considerable uncertainty in the lines on the N.E. side of the creek. The timber in some places is cut away and in one or two places  cleared,
			 & enclosed, & cultivated, by the persons holding adjoining tracts.
                    I would send you a copy of my field notes, if I thought them important to you & I had time to transcribe them; but Patrick has unexpectedly called on me, on his way down to see you. If you should wish for a copy of my field-notes, & will let me know, I will transmit them to you by post, with any additional information that you may want, & I can furnish.
                    
                    The land belonging to Greenlee, when the N. Bridge Survey was made, now belongs to ochiltree’s heirs, who exhibit, & say they posses, no tittle title-papers except a patent made on a inclusive survey in date long subsequent to your patent. The courses in this inclusive patent varys a little from yours. It is unfortunate that you do not own the land of Ochiltree’s heirs, as it approaches very close to the Bridge—not leaving room for any convenient settlement. A house of entertainment is much needed there; and so distinguished a natural curiosity as the Natural-Bridge, ought to have around it appropriate improvements, which ought to be conducted by a man of correct taste. In your letter to Capt Reid you express an expectation of visiting the Bridge the insuing summer, & spending some time there. It is certainly desirable you should. You can then probably in some way put an end to any uncertainty that may exist as to the corners, & perhaps make some arrangments for having suitable improvments made; and it is necessary you should be on the ground yourself to enable you to fix upon the plan of those improvments—a work in which the reputation of the state, is in some measure involved.
                    
                        I am Sir respectfully Yrs
                        Edw: Graham
                    
                